The appeal here is from a final decree cancelling an administrator's deed and holding the same to be void and constituting a cloud on the appellee's title, the appellee having been complainant in the court below.
The record shows that Tillie Snyder was a married woman, the wife of William Snyder; that Dora Rickey was the only child of Tillie and William Snyder; that Tillie Snyder died, leaving surviving her her husband, William Snyder, and her daughter, Dora. That at the time of the death of Tillie Snyder she was possessed in fee simple, as her separate property, of a certain lot of land in Hillsborough *Page 564 
County, Florida; that after her death and after the subsequent death of her husband, one Weeks applied for and was granted letters of administration and thereafter procured an order of court authorizing him to sell the lot of land owned by Tillie Snyder at the time of her death to pay certain bills which he alleged were claims against the estate of Tillie Snyder, amongst which was the bill for the expense of her funeral.
The record shows that Tillie Snyder was under the disabilities of coverture at the time of her death.
On the face of the record it appears that the claims presented, and for the payment of which the separate property of the decedent was sold, were valid claims against her surviving husband, William Snyder, and there existed no authority of law to subject in the probate court the separate property of the decedent to sale for the payment of these claims. On the death of Tillie Snyder the property descended by virtue of the statutes of inheritance to William Snyder, the husband, and Dora, the daughter, in equal parts, and at the death of William Snyder, which the record shows to have later occurred, his interest in the property descended to the daughter, Dora.
As a general rule of law an administrator's deed cannot be collaterally attacked, but this rule does not apply where the property purported to be conveyed by the administrator's deed was not subject to sale. The rule of caveat emptor applies to purchasers at administrators' sales and if property sold at such sales is such that it is beyond the jurisdiction of the court to order the sale, then the deed is void and may be attacked either directly or collaterally. This principle is elementary and requires no citations of authority here to support it.
Now the record shows, as hereinbefore stated, that Tillie *Page 565 
Snyder was under the disabilities of coverture at the time of her death, and, therefore, her separate property could not then have been reached by creditors, except by that course of procedure which is authorized by statute to carry into effect the provisions of Section 2 of Article XI of the Constitution of Florida. The debts accruing, as the debts here are alleged to have accrued, became and were the debts of the husband and, therefore, the married woman was not liable for that part of the debt which accrued prior to her death and her separate estate was not liable to be held for it after her death. When she died the property here involved immediately became vested in her surviving heirs, the husband and daughter, and was no more liable to be sold for the payment of her debts or for her funeral expenses, insofar as the share of the daughter was concerned, than if she, the daughter, had acquired the property through some other and different source. It is true that as a one-half interest in the property descended to the husband, a judgment against him for this debt would have constituted a lien upon his interest in the property, but no such judgment was obtained or attempted as far as this record discloses.
The question here is not whether or not the county judge had jurisdiction to approve the bills presented as claims against the estate of decedent. If that were the question involved, certainly his judgment could not be collaterally attacked. But, the question is whether or not the county judge had jurisdiction to order the sale of property which an administrator could have no right to take possession of, and property which could not be subjected to the payment of any debt, except when proceeded against in equity under the provisions of statutes enacted in pursuance of Section 2, Article XI, of the Constitution. *Page 566 
Under the Constitution, Section 17, Article V, and the statutes, Section 3677, R. G. S., 5541, C. G. L., the county judge is given authority to order the sale of real estate of decedents, but these provisions do not authorize the sale of a decedent married woman's separate property for debts which are not chargeable against that property under that other provision of the Constitution, Section 2, Article XI, wherein the forum in which suits to charge such separate property is specially designated.
For statement of the rule of law applicable to liability of husband for wife's funeral expenses, see 30 C. J. 606, et seq.
So, there was no error in the decree appealed from. The same should be affirmed and it is so ordered.
Affirmed.
WHITFIELD, TERRELL and BUFORD, J. J., concur.
ELLIS and BROWN, J. J., concur specially.
DAVIS, C. J., dissents.